Case 2:19-cv-06854-FMO-SHK Document 28 Filed 05/29/20 Page 1 of 1 Page ID #:114




  1
  2
  3                                         JS6

  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12    ADAM QUINCY JONES,                         Case No. 2:19-cv-06854-FMO (SHK)

 13                                Plaintiff,
                                                  JUDGMENT
 14                       v.

 15    A. JOHNSON, Mailroom Officer,
 16                               Defendant.
 17
 18         Pursuant to the Order Accepting Findings and Recommendation of United
 19   States Magistrate Judge,
 20         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
 21
 22   Dated: May 29, 2020
 23                                                /s/
                                          HONORABLE FERNANDO M. OLGUIN
 24                                       United States District Judge

 25
 26
 27
 28
